Citation Nr: 1821173	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  14-29 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Lewis W. Detz (appointed under 38 C.F.R. § 14.630)


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel







INTRODUCTION

The Veteran had active duty service in the U.S. Army from October 1983 to July 1986.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board notes that although the Veteran indicated in an August 2014 VA Form 9 that he wished to testify at a Travel Board hearing, in January 2015, he withdrew his hearing request.  Therefore, as there is no other indication that the Veteran still desires a hearing, his request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2017).

In September 2017, within 90 days following the date of notification that his appeal was transferred to the Board, the Veteran executed a VA Form 21-22a, Appointment of Individual as Claimant's Representative, and named the individual listed on the title page above as his representative pursuant to 38 C.F.R. § 14.630.  This provision allows for representation by an individual unaccredited by VA for one time only.  The representative will be afforded an opportunity to review and comment on the appeal following the remand actions described below and if otherwise indicated.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The evidence in this case shows that a statement of the case was issued in July 2014.  Since that time, a significant number of documents, including medical treatment records, were associated with the claims file.  While many of these documents are not pertinent to the appeal, in September 2016, the Veteran attended a VA examination where the current severity of his bilateral hearing loss was evaluated.  No supplemental statement of the case has been issued however.  See 38 C.F.R. §§ 19.31, 19.37 (2017).  Accordingly, after obtaining any outstanding treatment records, to include any records associated with the VA St. Louis Health Care System from November 2016 to the present, a supplemental statement of the case must be issued following initial review of this evidence by the AOJ.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding treatment records, to include any records associated with the VA St. Louis Health Care System from November 2016 to the present.

2.  After completion of the above, readjudicate the claim.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the statement of the case, and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



_________________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




